Citation Nr: 0621616	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  03-34 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1966 to May 1971.

The Board of Veterans' Appeals (Board) notes that the claims 
for service connection for a low back disability and 
residuals of a head injury were previously denied by an April 
2005 Board decision, at which time the Board also remanded 
claims for service connection for headaches and a neck 
disability, as well as for compensable ratings for scars and 
shell fragment wounds of the right knee, left knee, and right 
shoulder.

The veteran appealed the Board's April 2005 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which, pursuant to a Joint Motion for Remand filed that same 
month, vacated and remanded that part of the Board's decision 
that denied entitlement to service connection for a low back 
disability and residuals of a head injury.  The Board will 
now remand these issues to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the appellant if further action is 
required.

As to the remaining issues concerning service connection for 
headaches and a neck disability, as well as increased ratings 
for the scars and wounds of the knees and right shoulder, the 
RO is reminded that it still needs to comply with the action 
requested in the remand section of the Board's April 2005 
decision, which was not vacated by the Court.


REMAND

In the Joint Motion for Remand, the parties take exception to 
the Board's finding and the May 2003 VA medical opinion that 
there was no medical evidence of a back injury in service.  
In this regard, the parties assert that while there is in-
service medical evidence that the veteran sustained a 
traumatic injury to the right anterior superior iliac crest 
in April 1971, there was no medical determination discussion 
whether this injury was related to any current low back 
disability.  

As the VA examiner did not address the veteran's in-service 
injury to his right anterior superior iliac crest, the 
parties request that VA either seek clarification from that 
examiner regarding his assessment that the veteran did not 
have an in-service back injury, or obtain another nexus 
opinion from an examiner who has all relevant medical records 
available for review.  Any new medical opinion is to 
specifically address whether the in-service injury to the 
right anterior superior iliac crest is related to the 
veteran's current back disability.  

The Board would further note that the Joint Motion for Remand 
does not express any basis for why the Board's April 2005 
decision was improper in its denial of service connection for 
residuals of a head injury.  However, in view of the fact 
that the Order of the Court reflects that the Board's April 
2005 denial of this decision is also vacated, the Board will 
assume that the parties to the Joint Motion for Remand 
additionally contemplated further evidentiary development of 
this issue, and will therefore request that appropriate 
examination be afforded to determine whether there is any 
current residuals of a head injury that are consistent with 
head trauma sustained in a jeep accident and/or rocket attack 
during service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims file should be 
reviewed by the VA examiner who examined 
the veteran in May 2003.  If this 
examiner is unavailable, the claims file 
should be referred to another appropriate 
examiner.  Following this review, the 
examiner should state whether it is at 
least as likely as not that the veteran's 
current back disability is related to the 
April 1971 in-service injury to his right 
anterior superior iliac crest.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

2.  The veteran should also be afforded a 
VA examination to determine the etiology 
of any current residuals of a head 
injury.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should carry out all indicated 
studies.  The examiner should be 
requested to state whether it is at least 
as likely as not that the veteran has any 
current residuals of a head injury that 
are consistent with head trauma sustained 
in the in-service jeep accident and/or 
rocket attack during service.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

3.  The RO should then review the 
examination reports to ensure that they 
comply with this remand.  If deficient in 
any manner, the RO must implement 
corrective procedures at once.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If either benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, which 
addresses the additional evidence 
associated with the claims file.  The 
veteran should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional and to 
comply with an Order of the Court.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



